DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1; Sakata et al. disclose: a radiographic image input interface configured to acquire a radiographic image that is a two-dimensional generated by causing a fluoroscopic imaging apparatus to image an object (para. [0083]) when positioning of the object is performed, (fig.6D is an image of the patient on a bed and a restraint, para. [0056] teaches eliminating all other regions other than the skull, para. [0077], fig.6A shows a patient 51, a bed 52 and a restraint 53) the radiographic image including a first region, the first region depicting an index region for positioning of the object (fig.6D item S) and a second region, the second region depicting a non-index region other than the index region (fig.6B, the second region is the non-index region, which the region outside of the body), a three-dimensional image input interface configured to acquire a three-dimensional volume image including an image of the object before the positioning of the object is performed (para. [0083], fig.6B); a region specifying processor configured to specify a specific region in which the second region is depicted in the radiographic image, based on three-dimensional model information of the non-index region (para. [0079]), a reconstructed image generator configured to generate, based on the three-dimensional volume image acquired by the three-dimensional image input interface, a two-dimensional Digitally Reconstructed Radiograph (DRR) image (fig.6A, fig.6C, para. [0010]-[0011]). Blau et al. disclose: a positioning processor configured to perform the positioning of the object by performing matching processing between the reference image and the first region which is included in a non-specific region other than the specific region in the radiographic image, wherein the (para. 0024]-[0025] teach superimposing a previously taken reference image with a current image to determine/define an outline of an object, or an implant, in the image and the at least one reference image) with benefits for more efficiently assisting in performing surgery (Blau et al. para. [0004]). Simon et al. disclose: the reference image is the DRR image (col.16 L40-67, col.17 L1-26) with benefits for improved surgical navigational guidance (Simon et al. col.5 L16-18). Crawford et al. disclose: an image processer configured to perform image processing in which each pixel value of the second region is reduced to become lower than each pixel value of the first region, so as to eliminate the second region in the two-dimensional X-ray image (para. [0177] L21-25) with benefits for improved accuracy and precision of surgery (Crawford et al. para. [0137]). The prior arts fail to teach, disclose, suggest or make obvious: a radiographic image input interface configured to acquire a radiographic image that is a two-dimensional X-ray image taken from one direction generated by causing a fluoroscopic imaging apparatus to image an object when positioning of the object is performed, the radiographic image including a first region, a second region, and a superimposed region in which the first region and the second region are superimposed, a region specifying processor configured to specify a specific region in which the second region and the superimposed region are depicted in the radiographic image, based on three-dimensional model information of the non-index region; an image processer configured to perform image processing in which each pixel value of the second region is reduced to become lower than each pixel value of the first region, so as to eliminate the second region and the superimposed region in the two-dimensional X-ray image.
Regarding independent claims 8 & 9, the claims contain the same substantive limitations as independent claim 1, therefore, independent claims 8 & 9 are allowed on the same basis.
Claims 2, 6-7, 10 are allowed on the same basis as independent claim 1 for dependency reason.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884